IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                                     Assigned on May 13, 2011

                            MARK H. RUTH, v. ROBIN M. RUTH

                       Appeal from the Circuit Court for Blount County
                     No. E22041    Hon. Jon Kerry Blackwood, Sr. Judge


                     No. E2010-02656-COA-R3-CV - FILED - May 24, 2011




                   Tenn. R. App. P.3 Appeal as of Right; Appeal Dismissed.


H ERSCHEL P ICKENS F RANKS, P.J., C HARLES D. S USANO, J R., J., and D. M ICHAEL S WINEY, J.


Robin M. Ruth, Knoxville, Tennessee, pro se.

Mark H. Ruth, Knoxville, Tennessee, pro se.


                                    MEMORANDUM OPINION 1

      This appeal is before the Court due to the failure of appellant to respond to a Show
Cause Order in this Court as to why the appeal should not be dismissed as premature.

        The Show Cause Order in this Court said:


        1
            The Court of Appeals' Rules provide:

                   Rule 10. Memorandum Opinion

                (b) This Court, with the concurrence of all judges participating in the case, may affirm,
reverse or modify the actions of the trial court by memorandum opinion when a formal opinion would have
no precedential value. When a case is decided by memorandum opinion it shall be designated
"MEMORANDUM OPINION," shall not be published, and shall not be cited or relied on for any reason in
any unrelated case.
            A review of the record reveals that the order from which the appellant seeks
            review is not a final judgment from which an appeal as of right would lie. See
            Tenn. R. App. P. 3(a). "A judgment of contempt fixing punishment is a final
            judgment from which an appeal will lie." Hall v. Hall, 772 S.W.2d 432, 436
            (Tenn. Ct. App. 1989), per. to appeal denied. (Tenn. May 30, 1989).
            "However, a judgment of contempt without the designation of punishment is
            not a final appealable judgment." Id. The contempt judgment at issue in this
            case reserves "for a period of two (2) years from the date of entry of th[e]
            Order" the issue of "[f]urther punishment" other than the taxation to the
            appellant of all attorney's fees and costs associated with the contempt
            proceedings.

      Appellant failed to respond to this Show Cause Order, and we order this appeal
dismissed as premature, with the cost of the appeal assessed to Robin M. Ruth.




                                                PER CURIAM




                                          -2-